Citation Nr: 0810123	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bone spur of the 
left foot.

2.  Entitlement to service connection for tendonitis of the 
left elbow.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease, status post five-vessel coronary 
artery bypass graft, including as secondary to the service-
connected post traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from June 1967 to January 1972 
and from August 1974 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and July 2004 rating decisions 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In the April 2004 rating decision, the RO denied the claim 
for coronary artery disease on the basis that new and 
material evidence had not been submitted.  In the July 2004 
rating decision, the RO reopened the claim but continued the 
denial of benefits.  Notwithstanding the RO's apparent 
decision to reopen the claim, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board may consider the underlying claim on its 
merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Consequently, the issue before the Board involves the 
threshold question of whether new and material evidence has 
been received, as set out on the title page.


FINDINGS OF FACT

1.  A rating decision dated in January 1998 denied service 
connection for coronary artery disease.  The veteran did not 
appeal this decisions and it is final.

2.  The evidence associated with the claims file subsequent 
to the January 1998 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
coronary artery disease and raises a reasonable possibility 
of substantiating the claim.

3.  A bone spur of the left foot was not incurred in or 
aggravated by active service, nor may it be presumed to be so 
incurred.

4.  A left elbow condition was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.

5.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.

6.  The veteran's PTSD did not cause or make worse coronary 
artery disease.


CONCLUSIONS OF LAW

1.  Evidence received since the final January 1998 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for coronary artery disease 
is new and material, and the veteran's claim for that benefit 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2007).

2.  The criteria for a grant of service connection for a bone 
spur of the left foot have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for a grant of service connection for 
tendonitis of the left elbow have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).

4.  The criteria for a grant of service connection for 
coronary artery disease have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran seeks service connection for coronary artery 
disease.  The RO previously considered and denied a claim for 
coronary artery disease in a rating decision dated in January 
1998.  The veteran did not timely appeal the January 1998 
decision and as such, it has become final. 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1103.  Subsequently, the veteran 
sought to reopen the claim but was advised in an October 1998 
letter that he needed to submit new and material evidence 
within the next year.  The veteran did not do so and the 
claim was not adjudicated; however, the RO never informed the 
veteran that the claim was deemed abandoned for failure to 
prosecute when the veteran failed to submit the information 
requested. See 38 C.F.R. § 3.158 (1998).  Although a recent 
decision from the U.S. Court of Appeals for Veterans Claims 
(CAVC) indicates the October 1998 letter may not be deemed a 
final adjudication, in the present case, the veteran clearly 
had a prior final claim in January 1998 and therefore the 
submission of new and material evidence is required 
regardless of the finality of the October 1998 claim to 
reopen.  See Ingram v. Nicholson, 20 Vet. App. 156, 164 
(2006) ("a claim remains pending until there is an explicit 
adjudication of the claim or an explicit adjudication of a 
subsequent 'claim' for the same disability"). 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim.  The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

During the pendency of the appeal, CAVC held that specific to 
requests to reopen, the claimant must be notified of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In this case, although the 
veteran was not advised of these criteria, the Board finds 
the evidence associated with the claims file is sufficient to 
reopen the claim and as such a deficiency in notice, if any, 
does not inure to the veteran's prejudice.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F. 3d 
1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the January 1998 rating decision, the evidence 
of record consisted of service medical records, VA outpatient 
treatment records, private medical records and reports of VA 
examinations.  Subsequently, additional VA outpatient 
treatment records, private medical records, reports of VA 
examinations and medical articles have been associated with 
the claims file.  

The evidence received subsequent to the January 1998 rating 
decision is new, in that it was not previously of record; and 
is also material.  The claim was initially denied as there 
was no evidence of coronary artery disease in service or 
within one year after separation from service.  Furthermore, 
there was no evidence of a nexus between the coronary artery 
disease and service.  The evidence received subsequent to the 
January 1998 rating decision includes medical literature 
which suggests a nexus between PTSD and heart disease.  
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a nexus between a current 
disability and a service-connected disability which is 
necessary to substantiate the veteran's claim.  

Therefore, the additional evidence received since the January 
1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for 
coronary artery disease is reopened.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in July 2003, October 2003, January 
2004 and May 2007 that fully addressed all notice elements.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records, VA outpatient treatment records and private 
medical records.  The veteran submitted private medical 
records, VA outpatient treatment records and medical articles 
in support of his claim.  Additionally, the veteran was 
afforded VA examinations in connection with his claim for 
coronary artery disease.  

While the veteran was not afforded VA examinations concerning 
his claims for his left foot or left ankle, the Board finds 
that there was no duty on the part of VA to provide such 
examinations.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorders in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and the current disorders, if shown.  The veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorders existed during service or are 
otherwise related to the appellant's military service.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran advised the RO in December 2007 that he had 
no additional evidence to submit.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as arthritis and arteriosclerosis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d). Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Left Foot

A March 2003 VA x-ray found minimal degenerative changes of 
the left forefoot, a moderate sized plantar spur and 
enthesopathy at the Achilles insertion.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

Service medical records, however, failed to reflect any 
complaints treatment or diagnoses of a left foot condition.  
For example, the veteran denied a history of foot trouble, 
swollen or painful joints, arthritis, rheumatism or bursitis 
or a bone or joint deformity on an April 1975 report of 
medical history.  Similarly, an August 1987 report of medical 
history reflected the veteran denied foot trouble, arthritis, 
rheumatism or bursitis or a bone or joint deformity.  While 
the veteran reported swollen or painful joints he explained 
this was related to chondromalacia patella and low back pain.  
Furthermore, periodic examinations dated in April 1975, June 
1980, August 1987 and the May 1990 examination performed in 
connection with the veteran's retirement described the feet 
as normal.  Additionally, the veteran denied foot trouble on 
the May 1990 report of medical history.  While the veteran 
noted swollen or painful joints and arthritis, the veteran 
indicated this referred to knee and back pain.

More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  None of 
the competent medical evidence of record contains an opinion 
concerning the etiology of the degenerative changes, plantar 
spur or enthesopathy at the Achilles insertion of the left 
foot.

Nor is service connection warranted under a theory of 
continuity of symptomatology.  The report of a November 1990 
VA examination contained no references by the veteran of a 
left foot problem and the musculoskeletal examination was 
normal.  A November 1991 VA examination of the joints also 
made no mention of any left foot disorder.  In fact, the 
first post-service record which refers to any foot problem is 
dated in July 2000 (approximately 8 years after the veteran's 
separation from service).  There was also a reference to a 
left foot injury sustained in March 2003.  The gap in 
evidence constitutes negative evidence that tends to disprove 
the veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  This gap in the evidence also indicates 
that presumptive service connection for degenerative joint 
disease of the left foot is not warranted as there is no 
evidence that the disease had its onset within one year after 
separation from service.

Therefore the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Elbow

The veteran seeks service connection for tendonitis of the 
left elbow.  As an initial matter, the veteran does not 
appear to have a current diagnosis of left elbow tendonitis.  
A threshold requirement for the granting of service 
connection is evidence of a current disability.  In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

However, the record reflects two different injuries of the 
left arm and therefore the Board examined whether service 
connection was available for either condition.  For example, 
a November 2002 VA outpatient treatment record described 
degenerative joint disease of the left elbow and a July 2007 
private treatment record noted left arm strain.  It is also 
noted that the November 2002 note referred to the past use of 
tennis elbow cuffs for bilateral tennis elbow.

Service medical records fail to reflect any complaints, 
treatment or diagnoses of a left elbow condition.  
Furthermore, examinations dated in April 1975, June 1980 and 
August 1987 described the upper extremities as normal.  
Similarly, the May 1990 examination performed in connection 
with the veteran's separation from service described the 
upper extremities as normal.  While the examiner noted 
crepitus of the left shoulder, there was no indication there 
was any trouble with the left elbow.  Similarly, the veteran 
denied a history of painful or trick shoulder or elbow on the 
May 1990 report of medical history.  As explained above, 
while the veteran indicated a history of swollen painful 
joints and arthritis he explained this was related to knee 
and back pain.  

More significantly, there is no competent medical evidence of 
a nexus.  None of the records relate any left elbow condition 
to service.  To the contrary, the July 2007 private record 
suggested the left arm strain was related to a lifting injury 
sustained at work.  Nor is there any continuity of 
symptomatology.  In fact, the first evidence of a left elbow 
condition is the November 2002 private medical record (i.e. 
approximately 12 years after the veteran's separation from 
service).  The gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact).

Without evidence of an inservice incurrence and evidence of a 
nexus linking the condition to service, service connection is 
not warranted.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Coronary Artery Disease

The veteran has a current disability as is reflected in 
private medical records and the April 2007 VA examination.  
The record also reflects the veteran underwent coronary 
artery bypass grafts in May 1997 and again in November 1997.  
The remaining question, therefore, is whether there is 
evidence of an inservice occurrence of an injury or disease 
and medical evidence of a nexus or relationship between the 
current disability and the inservice disease or injury.

Service medical records reflect complaints of chest pain in 
December 1976, August 1984, December 1986, and March 1987.  A 
March 1987 treadmill note concluded there was atypical chest 
pain and negative treadmill test and low probability of 
significant coronary artery disease.  A July 1980 x-ray of 
the chest found a minor infiltrate with plate like 
atelectasis of the left lower lobe and a cardiac shadow.  
However, the May 1990 examination completed in connection 
with the veteran's separation from service described the 
heart as normal and indicated the lungs and chest were normal 
although the examiner noted the past abnormal chest x-ray.  
No defect or deformity of the heart or chest was noted at the 
time of separation.  Similarly, on the May 1990 report of 
medical history the veteran denied a history of heart trouble 
or pain or pressure of the chest. 

More significantly, there is no competent medical evidence of 
a nexus.  None of the medical records relate the coronary 
artery disease to the chest pain noted during service.  In 
fact, records dated in November 1996 indicated the veteran 
was seen for concerns of a strong family history of heart 
disease.  

Nor is service connection warranted under a theory of 
continuity of symptomatology.  The first post service record 
which diagnoses a heart condition is the May 1997 private 
medical records reflecting coronary artery disease and 
indicating the veteran was hospitalized for a coronary artery 
bypass graft.  This 7 year gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The gap in evidence also indicates that the heart disease did 
not manifest to a compensable degree within one year of the 
veteran's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. 
§ 3.307, 3.309 is not warranted.

The veteran, however, contends his heart disease was caused 
or worsened by the service-connected PTSD.  The law provides 
that secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 
Vet. App. 439, 448 (en banc).  Establishing service 
connection on a secondary basis therefore requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability. 

In this regard, the veteran has a current disability of 
coronary artery disease and a service-connected disability of 
PTSD.  The remaining question is whether there is competent 
medical evidence linking the two conditions.  The evidence 
for consideration in connection with the veteran's claim 
consists of private and VA medical records, as well as the 
reports of VA examinations and medical articles.  After 
reviewing the evidence of record, the Board is of the opinion 
that the preponderance of the evidence is against the 
veteran's claim that the service-connected PTSD caused or 
made worse the coronary heart disease and therefore service 
connection on a secondary basis is not warranted.

An April 2003 VA outpatient treatment record indicated the 
veteran reported bypass surgery and spent many years as an 
alcoholic as a result of PTSD and trying to deal with stress.  
The veteran believed this led to his heart condition and the 
physician noted that he agreed the two were related.  

The veteran underwent a VA examination in June 2006.  The 
examiner reviewed the file and examined the veteran.  The 
concluding diagnosis was coronary artery disease with 
subsequent coronary artery bypass grafting and stent 
placement.  The examiner indicated that the coronary artery 
disease was less likely as not caused by or as a result of 
PTSD and explained that while there was some recent evidence 
to support a connection, it was more than likely the 
veteran's coronary artery disease was a subsequence of his 
smoking, hyperlipidemia and obesity.  

The veteran underwent another VA examination in April 2007 to 
specifically address whether the coronary artery disease was 
related to the service-connected PTSD.  The examiner reviewed 
the claims file, past opinions of record, medical literature 
and results of a clinical examination.  The examiner noted a 
family history of coronary artery disease along with a 
history of smoking, hyperlipidemia, chronic obstructive 
pulmonary disease and PTSD.  The concluding diagnosis was 
coronary artery disease and the examiner explained that 
although there were anecdotal and opinion-based articles that 
suggested a linkage between PTSD and coronary artery disease, 
there was no objective medical evidence in the peer-reviewed 
journals or randomized controlled trials that showed this 
connection.  The examiner concluded that it was less likely 
that the veteran's PTSD caused his coronary artery disease.  

The possibility of a relationship between PTSD and heart 
disease has been raised by statements and material submitted 
by the veteran; specifically medical articles that explore 
the link between PTSD and heart disease.  One article from 
The State from Columbia, South Carolina, examined this 
relationship with regards to World War II and Korean War 
veterans and noted an increased risk of heart attacks.  Four 
additional articles submitted from different sources all 
cited a study by J.B., M.D. whose research found a link 
between PTSD and coronary heart disease in Vietnam veterans.  

The Court has held that generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element. See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion." Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the veteran's 
service and his currently demonstrated coronary artery 
disease.  Specifically, the articles note a relationship to 
heart disease generally, not the coronary artery disease at 
issue in the present case.  Significantly, the April 2007 VA 
examiner reviewed the medical literature and specifically 
noted that while there were opinion-based articles suggesting 
a link between PTSD and heart disease, he found no objective 
medical evidence in peer-reviewed journals or controlled 
trials that supported this finding.  Therefore, these 
articles and excerpts proffered by the veteran are not 
regarded as helpful as not one of them applies the specific 
facts to this specific case. Sacks v. West, 11 Vet. App. 314, 
317 (1998).

The remaining opinions consist of two VA examinations which 
found there was no nexus and a VA outpatient treating record 
that indicated the heart condition could be related to PTSD.  
The Board finds the opinions of the VA examinations to be 
more probative than the VA outpatient treatment records.  
Specifically, the VA examiners reviewed the entire claims 
file and provided a detailed rationale for their opinions.  
The VA treating physician statement was a bare conclusion.  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran has a coronary artery disease 
related to PTSD would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back condition is reopened. 
To this extent and to this extent only, the appeal is 
granted.

Service connection for a bone spur of the left foot is 
denied.

Service connection for tendonitis of the left elbow is 
denied.

Service connection for coronary artery disease is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


